Citation Nr: 1522568	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for varicose veins, to include as secondary to a right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes.

2.  Entitlement to service connection for bilateral upper extremity numbness/tingling, to include as secondary to L5-S1 facet osteoarthritis without disc degeneration.

3.  Entitlement to service connection for right knee instability.

4.  Entitlement to service connection for bilateral ankle arthritis, to include as secondary to a right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes.

5.  Entitlement to a disability rating in excess of 10 percent for L5-S1 facet osteoarthritis without disc degeneration.

6.  Entitlement to a disability rating in excess of 10 percent for a right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes.

7.  Entitlement to a compensable disability rating for bilateral hearing loss.

8.  Entitlement to a compensable disability rating for residuals of a fracture of the left great toe, with evidence of degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied entitlement to service connection for varicose veins and bilateral ankle arthritis, both to include as secondary to a right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes, for bilateral upper extremity numbness/tingling, to include as secondary to L5-S1 facet osteoarthritis without disc degeneration,  and for right knee instability.  In addition, the RO increased the disability rating for L5-S1 facet osteoarthritis without disc degeneration to 10 percent, increased the disability rating for maxillary sinusitis to 10 percent, both effective as of February 18, 2010, and continued  a 10 percent disability rating for right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes, and noncompensable disability ratings for bilateral hearing loss and residuals of a fracture of the left great toe, with evidence of degenerative changes.

On his VA Form 9, the Veteran indicated that he felt that his sinusitis warranted a 30 percent disability rating.  In a February 2013 disability rating, the RO granted a 30 percent disability rating for maxillary sinusitis.  As this is considered a full grant of the Veteran's claim on appeal, this issue is no longer in appellate status.
  
The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for varicose veins, to include as secondary to a right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes, entitlement to service connection for bilateral upper extremity numbness/tingling, to include as secondary to L5-S1 facet osteoarthritis without disc degeneration, entitlement to service connection for right knee instability, entitlement to service connection for bilateral ankle arthritis, to include as secondary to a right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes and entitlement to a disability rating in excess of 10 percent for a right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  L5-S1 facet osteoarthritis without disc degeneration has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  There are no neurological abnormalities associated with L5-S1 facet osteoarthritis without disc degeneration. 

3.  Audiometric test results obtained during examination by a VA audiologist correspond to a numeric designation of no greater than I in the right ear and II in the left ear.

4.  Residuals of a fracture of the left great toe, with evidence of degenerative changes, are manifested by pain and loss of toenail of great toe, and more closely approximate a moderate foot injury.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 percent for L5-S1 facet osteoarthritis without disc degeneration have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.71, Diagnostic Code 5242 (2014).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for a 10 percent disability rating for residuals of a fracture of the left great toe, with evidence of degenerative changes have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in March and April 2010 informed him of what was needed to substantiate his claims, the information and evidence that the VA would collect, and the information and evidence that he would be responsible for providing to the VA.  In addition, these letters met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided with VA examinations in December 2010, January 2011, and September 2012.  With regard to a VA audio examination provided in September 2012, the examiner found that speech discrimination scores were invalid, as the Veteran's word recognition scores were atypical with puretone thresholds and the Veteran's case history.  The Board notes that these scores are used under VA regulations to rate hearing loss and, without such results, the September 2012 VA examination results cannot be used to rate the Veteran's disability.  The Veteran has not contended that his hearing loss has worsened since the prior examination in December 2010.  In addition, the audiometric test results at his September 2012 VA examination were substantially similar to the audiometric results at his December 2010 examination.  The mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  As the evidence does not reflect, and the Veteran has not contended, that his hearing loss has worsened since his December 2010 examination, the Board finds that remand for another examination is unnecessary, and there is no prejudice to the Veteran to proceed with deciding this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

Otherwise, the Board finds that the VA examinations are adequate because, as shown below, the reports included consideration of the Veteran's pertinent medical history, and because they describe the disability in detail sufficient to allow the Board to make fully informed determinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


L5-S1 facet osteoarthritis without disc degeneration

The Veteran's service-connected lumbar spine disability is rated under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  Disabilities of the spine can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2012).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Additionally, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Background and Analysis - Lumbar Spine Disability

The Veteran contends that his back disability is more severe than is reflected by his current rating.  

The Veteran was provided with a VA examination in January 2011.  The Veteran indicated that he had ongoing back pain when bending over.  He did not have urinary or bowel problems or erectile dysfunction associated with his spine disability.  He reported fatigue, decreased motion, stiffness, and weakness.  He indicated that he experienced daily severe pain that lasted less than five minutes at a time.  The Veteran reported that he had radiating pain into his upper extremities. The Veteran had spasm in his thoracolumbar sacrospinalis, but had no atrophy, guarding, pain with motion, tenderness or weakness.  Range of motion was flexion to 84 degrees, extension to 30 degrees, left and right lateral rotation and flexion were to 30 degrees.  There was no objective evidence of pain following repetitive movement, and no additional limitations after three repetitions of range of motion.  Reflex examination was normal, as was neurological examination of his lower extremities.  Upper extremities had decreased pain and pinprick sensation in the palm and anterior fingers in both hands.  Motor examination was normal.

He was provided with a VA examination in September 2012.  The Veteran reported that his pain was located in his lower back with no radiation to the lower extremities.  He indicated that he had flare-ups when he had to stop what he was doing.  Upon examination, range of motion was forward flexion to 70 degrees, with pain beginning at 50 degrees, extension was to 30 degrees with no pain, right and left lateral flexion and rotation was to 30 degrees or greater, with pain occurring at the end of the range of motion.  The Veteran had no additional loss of range of motion after repetitive movements.  Loss of function was due to less movement than normal, excess fatigability, incoordination, and interference with sitting, standing, or weight bearing.  He had no guarding or muscle spasm of the spine.  Muscle strength, reflex, and sensory examinations were normal.  Straight leg raising tests were normal, and the examiner found that the Veteran did not have radicular pain or exhibit any other signs or symptoms due to radiculopathy.  The examiner indicated that the Veteran did not have any other neurological abnormalities, including bowel or bladder impairment, or pathologic reflexes, associated with his service-connected lumbar spine disability.  The examiner determined that the Veteran did not have IVDS, and did not provide an opinion as to incapacitating episodes.

The Board finds that, based on the evidence of record, the Veteran's lumbar spine disability does not warrant a higher disability rating.  At no time was the Veteran's forward flexion limited to 60 degrees or less.  The Veteran contended that he has muscle spasms, and that on his worse days, he could barely move.  See December 2012 Form 9.  However, while it was noted that he had muscle spasm at his January 2011 examination, there is no evidence that it resulted in any abnormal spinal contour.  Significantly, that examiner noted that he did not have guarding, and he did not have guarding or muscle spasm at his September 2012 examination.  

With regard to the Deluca provisions, the Board notes that the Veteran had pain on motion, and that the September 2012 examination report reflects that he had fatigability and incoordination, and interference with sitting, standing or weight bearing.  He has asserted that had he stopped his movement at his examination when pain occurred, he would have measured less than 50 degrees of forward flexion.  See July 2012 notice of disagreement and December 2012 Form 9.  However, these factors did not translate into a limitation of motion such that he would meet the criteria for a higher rating based on his range of motion.  Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran did not have any additional limitation of motion with repetitive movements.

While the Veteran has not been found to have IVDS, the Board has considered whether an evaluation based on incapacitating episodes would provide the Veteran with a higher rating; however, the evidence would need to show that the Veteran has had at least two weeks of physician-prescribed bedrest at any time over the appeals period.  

The Board has also considered whether the Veteran had any neurological abnormalities associated with his service-connected spine disability, as to warrant a separate disability rating.  However, the VA examiners noted that the Veteran did not have radiculopathy in his lower extremities, bowel or bladder problems or any other neurological abnormalities associated with his service-connected lumbar spine disability.

The Veteran has contended that he has bilateral upper extremity numbness/tingling that he feels is associated with his service-connected spine disability; this issue is included in the remand portion of this decision.  

The Veteran's lumbar spine disability has met the criteria for a 10 percent disability throughout the appeals period.  As such, staged ratings are not appropriate.  Hart, supra.

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against, the claim must be denied. 38 U.S.C.A. § 5107.



Bilateral hearing loss

Hearing impairment is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. §§ 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel (db) loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

Background and Analysis - Bilateral hearing loss

The Veteran contends that he is entitled to a compensable rating due to the severity of his hearing loss. 

The Veteran was provided with a VA Audio examination in December 2010.  Puretone thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
40
50
50
LEFT
20
10
35
50
50

The average puretone threshold on the right was 37.5, and on the left it was 36.25.  Speech recognition scores were 92 percent on the right and 84 percent on the left.  

The Veteran was provided with another VA examination in September 2012.  Puretone thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
40
50
50
LEFT
20
15
35
55
55

With regard to speech discrimination scores, the examiner did not provide percentages, noting that the test was invalid.  Specifically, the examiner noted that the Veteran's word recognition scores were atypical with puretone thresholds and the Veteran's case history.

The Board finds that, based on the audiological testing of record, the Veteran is not entitled to an increased rating.  Based upon the results of the December 2010 audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral I is derived for the right ear and a Roman numeral II is derived for the left ear.  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85.  Thus, the evidence does not support a finding of a compensable rating for the Veteran's service-connected bilateral hearing loss.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's service-connected bilateral hearing loss as the audiometric results of all the audiological evaluations reported above do not show puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as the Veteran's hearing loss is not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, particularly in the presence of excessive background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107. 

Residuals of a fracture of the left great toe, with evidence of degenerative changes

The Veteran's left great toe disability is rated under Diagnostic Code 5010, pertaining to arthritis due to trauma, with X-ray evidence.  Diagnostic Code 5010 directs that traumatic arthritis should be rated as degenerative arthritis, which is contemplated by Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Background and Analysis- Left Great Toe disability

The Veteran has contended that his left great toe disability is worse than is reflected by his current noncompensable disability rating.  

The Veteran was provided with a VA examination in January 2011.  The examiner noted that there was no pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance or other symptoms in the Veteran's left foot.  He had no limitations on standing or walking.  The examiner noted that the Veteran had X-ray evidence of minimal osteoarthritis of the first MTP.  The diagnosis was status post left great toe fracture with osteoarthritis and subungual hemorrhage with residual discolored nail without pain.

As part of his August 2012 notice of disagreement, the Veteran indicated that his left toenail was permanently damaged and caused him daily pain.  He argued that the report made by the examiner that he had no pain in his great toe was false, and that he was forced to wear a larger shoe to cope with the pain.  While this helped in some ways, the Veteran indicated that his foot slid in the shoe, causing his to stub his toe which added to the pain.

The Veteran was afforded another examination in September 2012.  The examiner noted discoloration in the Veteran's great toe nail, and that the Veteran reported pain in his great toe.  On examination, the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal and metatarsal bones, or weak feet bilaterally.  The examiner noted that the Veteran had a foot injury that was moderately severe on the left.  He noted dark spots underneath the Veteran's left big toenail and that tenderness was elicited when pressure was applied over the left big toenail.  An x-ray revealed no accelerated degeneration.  The examiner noted that the Veteran did not use any assistive devices, and that his disability did not affect his employment.

The Veteran submitted a statement in December 2012 that he experienced pain in his toe on a daily basis, and that he lost the toenail several times per year.  

The Board notes that the evidence of record does not support a compensable disability rating under Diagnostic Codes 5010 or 5003.  In order to warrant a compensable disability rating, the evidence would need to show X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, or that there was limitation of motion meeting the criteria for a compensable evaluation.  However, in this case, the Veteran does not meet either criteria.  As such, a higher disability rating under Diagnostic Codes 5003 or 5010 is not warranted.  

Based on the Veteran's reports of ongoing, daily pain in his left great toe and the somewhat frequent loss of the nail of his left great toe, however, the Board finds that his left great toe disability more closely approximates a moderate foot injury, rated under Diagnostic Code 5283.  While the September 2012 VA examiner noted that the Veteran had a foot injury that was moderately severe, the Board finds that the evidence, overall, reflects a disability picture that is moderate.  The Veteran's clinical examinations have not shown any swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance or other symptoms in the Veteran's left foot.  Significantly, he had no limitations on standing or walking, and only minimal osteoarthritis.  As such, the Board concludes that a 10 percent disability rating is warranted under Diagnostic Code 5283 for a moderate foot injury for the Veteran's service-connected residuals of a fracture of the left great toe, with evidence of degenerative changes.

The Board has considered other Diagnostic Codes pertaining to the toes and foot in order to provide the Veteran with a disability rating in excess of the herein-granted 10 percent; however, the evidence fails to show that he has flat foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.72, Diagnostic Codes 5276-5285 (2014).

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected lumbar spine, hearing loss, and left great toe disabilities, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and contemplate functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40, 4.71a, Diagnostic Code 5242; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).   The rating for hearing loss factors in the effects of hearing impairment in the rating criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The rating for foot injuries consider the symptoms associated with his service-connected great toe disability, including pain.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine, hearing loss, and left great toe disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected disabilities have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  In fact, at each of his examinations, he has reported that he is employed.  There are no allegations that his employment is less than gainful.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

A disability rating in excess of 10 percent for L5-S1 facet osteoarthritis without disc degeneration is denied.

A compensable disability rating for bilateral hearing loss is denied.

A 10 percent disability rating for residuals of a fracture of the left great toe, with evidence of degenerative changes, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Bilateral upper extremities

The Veteran has contended that he has a neurological disorder of the upper extremities related to his service-connected lumbar spine disability.  He was provided with a VA examination in January 2011.  The examiner diagnosed bilateral carpal tunnel syndrome, and noted that the Veteran reported that he did a lot of typing in the military.  The Veteran's DD214 reflects his specialty as a unit supply specialist.  However, the examiner did not provide an opinion as to whether his current carpal tunnel syndrome is as likely as not due to typing in the military.  On remand, an addendum opinion should be obtained as to whether the Veteran's  bilateral carpal tunnel syndrome is related to typing in the military.

Right knee instability

The Veteran has contended that he has instability in his right knee as part of the residuals of his service-connected right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes.  The Veteran was provided a VA examination in January 2011.  At that time, the examiner found that he did not have instability in his right knee.  However, at a September 2012 VA joints examination, the examiner noted that he could not test for medial lateral instability on the right, but did not provide a medical explanation as to why.  On remand, the Veteran should be provided with another VA examination to determine whether he has right knee instability and to determine the current severity of examiner should be asked to provide an addendum opinion as to why this could not be measured and whether the Veteran has instability as part of his right knee disability.  

Bilateral ankles

The Veteran contends that he has a bilateral ankle disorder secondary to his right knee disability.  The Veteran was afforded a VA examination in January 2011, and an addendum opinion was provided in April 2011.  The examiner diagnosed bilateral ankle osteoarthritis and opined that there was no causal relationship between the knee and the ankles.  However, the examiner did not provide an opinion as to aggravation.  As such, an addendum opinion, or examination if necessary, must be provided in order to determine whether the Veteran's service-connected right knee disability has aggravated his bilateral ankle osteoarthritis. 

Varicose veins

The Veteran has contended that he had varicose veins in his right leg, as a result of his service-connected right knee condition.  On his notice of disagreement, the Veteran indicated that his veins can be as large as the diameter of a pencil, but that at the time of his VA examination, they were less inflamed.  When fluctuating conditions of disability escape detection on examination, VA must conduct an examination during the active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Veteran should be afforded another VA examination at a time when his veins are inflamed, in order to determine whether he has varicose veins, or any other vein deformity, due to or aggravated by his service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of carpal tunnel syndrome.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's carpal tunnel syndrome was caused by or is etiologically related to any incident of active duty, to include typing during service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for carpal tunnel syndrome in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected right knee disability.

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the right knee should be reported in degrees. The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should also determine the extent of instability manifested by the right knee.  

If the examiner cannot determine the current severity of the Veteran's right knee disability or whether he has instability of the left knee, the examiner must state the reasons why.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral ankle osteoarthritis.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's bilateral ankle osteoarthritis had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's bilateral ankle osteoarthritis has been caused (in whole or in part) by his service-connected right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's bilateral ankle osteoarthritis has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes.

If the Veteran's bilateral ankle osteoarthritis has been aggravated by his service-connected right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for bilateral ankle osteoarthritis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of his varicose veins.  All indicated tests and studies should be conducted.

(The Veteran indicated that his veins can be as large as the diameter of a pencil, but that at the time of his previous VA examination, they were less inflamed.  As such, the Veteran should be scheduled for this examination at a time when his veins are inflamed, in order for the examiner to assess and diagnosed any disorders of the veins.)  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that any diagnosed disorder of the veins of the Veteran's right leg had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that any diagnosed disorder of the veins of the Veteran's right leg has been caused (in whole or in part) by his service-connected right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes; and

(c)  It is at least as likely as not (50 percent probability or more) that any diagnosed disorder of the veins of the Veteran's right leg has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes.

If any diagnosed disorder of the veins of the Veteran's right leg has been aggravated by his service-connected right knee injury, status post anterior cruciate ligament reconstruction, with degenerative changes, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for a disorder of the veins of the Veteran's right leg in his service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


